Title: To James Madison from George W. Erving, 17 April 1806 (Abstract)
From: Erving, George W.
To: Madison, James


                    § From George W. Erving. 17 April 1806, London. No. 6. “I wrote to you last on the 24th of Feby from Madrid to inform you of the afflicting event which had made it necessary for me to visit this country on my private affairs; a measure which under the circumstances of my situation I persuaded myself that the President woud not disapprove. I arrived here on the 22d of last Month, & having Exerted myself to the utmost to arrange such matters as have indispensably required my attention, I am now Enabled to return to my post; I propose to leave this to morrow, & after passing two or three days with Mr Monroe, to proceed directly by way of Lisbon, hoping by the middle of the Ensuing month to be at Madrid.”
                